Opinion by
Cline, J.
It was found from the record that the merchandise consists of casks containing orange pulp which is not capable of being marked; that the casks, which were the immediate containers, were not marked to indicate the country of origin of the orange pulp; and that the importer was required to mark the casks with the legend “Made in England” before they were released. As neither the merchandise nor the immediate containers bore marks to indicate the country of origin of the orange pulp, the protest was overruled.